IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 RASHEED HARRIS,                                : No. 98 EM 2020
                                                :
                     Petitioner                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 HON. SHELLY ROBINS NEW,                        :
                                                :
                     Respondent                 :

                                       ORDER


PER CURIAM

      AND NOW, this 9th day of March, 2021, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.              The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.